Case O:lS-cv-€Ol?S-C|\/|A Document 59 Entered on FLSD Docket 10/29/2018 Page 1 of 2

UNI".{`EI) STATES I)ISTRIC'I` COU`RT
SOU'I`HERN DISTRICT OF FLOR[DA

CASE N`O. l 8~CV-601 7S-ALTONAGA/SELTZER

JAM.ES W. SCOTT,

Piaintiff",
v.

EXP:ERIAN INPORMATION
SDLUTIONS, INC., et af‘,

Defendants.
f

 

STII’ULATZON FOR DISMISSAL WITH P`REJUD`ICE ()F
DEFENDANT EXPE`R!AN INFORMAT.ION SOLU`TIONS. INC.

I'I` IS HEREBY STIPULATED by and between Plaintiff J ames W. Scett (“Plaintiff"’)
and Defendant Experian luformation Selulions, Ine. (“Experian”) that Piaintiff_’s claims against
Experi an only in the above-captioned action are hereby dismissed git_h pre`;udice pursuant to
Rule 41(3)(1)(A)(ii) of the Federal Rules of Civii Proeedure. Plaintiff and Experian shall bear
his and its own attorneys’ fees and costs incurred herein.

Dated: October 29, 2018

Respeetfully submitted, Respeetfully submitted,

C>W/

James W. Seott !

3457 Deercreek Palladian Circle
Deeri`leld Beach, FL 33442
Teiephone: +].954.540.0403
E-mai}: stscott???@gmail.eom
P)'o Se Plafnnj"

NA[»]SG5259763\'I

s/ Erfkcx S. Whyte

Erika S. Whyte

Florida .Bar No. 91133

JONES DAY

600 Briekell Avenue, Suite 3300
Miami, FL 33131

Telephone: +1.305.?14.9700
Facsimile: +]_,305.714.9799
E-mail: ewhyte@jonesday.eom
Atlorneys_for Defé)'zdant

Experian lnfr)rmaticm So{uffons, IHC.

Case O:lS-cv-€Ol?S-C|\/|A Document 59 Entered on FLSD Docket 10/29/2018 Page 2 of 2

CERTIFICATE OF SERV}`C.E

l hereby certify that on October 29, 201 8_, l electronically filed a true and correct copy of
the foregoing document with the Clerk of the Court using CM/ECF. 1 also certify that l served a
true and correct copy of the foregoing document on all counsel or parties of record on the service
list via transmission of Notices of Electronic Filing generated by CM!ECF. f further certify that
1 served a true and correct copy of the foregoing document by maii to the Plaintiff at the
foffowing address:

Jarnes W. Scott

jwsscott???@gmail.com

3457 Dee_roreek Pafladian Cire}e

Deerfield Beach, FL 33442

ri`ele}:)hone: (954) 540-0408
Pro Se Plafntr_`[f

/s/ Erika S. Whvte
Erika S, Whyte

NAI- l 505259763vl 2

